Citation Nr: 0512363	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
macular degeneration of the eyes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to June 
1947 and from August 1948 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The Board remanded this case back 
to the RO in December 2003.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2.  The veteran's prior claim for service connection for 
macular degeneration of the eyes was denied in unappealed 
rating decisions issued in July 1947 and December 1957.

3.  Evidence received since the December 1957 rating decision 
is new but does not bear materially and substantially on the 
question of whether the veteran has current macular 
degeneration of the eyes that is etiologically related to 
service.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for macular 
degeneration of the eyes.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or instead represents an attempt 
to reopen a previously denied claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has been met.  The RO described such evidence in a 
March 2004 letter.  By this letter, the RO has also notified 
the veteran of exactly which portion of that evidence (if 
any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was further notified 
that he should submit any additional records that he had in 
support of his claim.  See 38 C.F.R. § 3.159(b)(1).  

Here, the noted March 2004 letter was issued subsequent to 
the appealed rating decision.  However, as indicated above, 
the RO has taken all necessary steps to notify the veteran of 
the evidence needed to substantiate his claim.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to that date (the RO has cited 
September 11, 1998 as the date of claim), this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the veteran's initial claim for service 
connection for bilateral macular degeneration of the eyes was 
denied by the Muskogee, Oklahoma VARO in July 1947 on the 
basis that his defective vision was a congenital condition, 
and there was no evidence of "undue stress or strain as an 
aggravating factor beyond natural progression of the 
condition."  The veteran was notified of this decision in 
July 1947.  Although the RO received a letter from the 
veteran's father regarding his medical condition in the same 
month, he did not provide any submissions in the following 
year indicating a desire to appeal the July 1947 rating 
decision.

Following receipt of a November 1957 application, the former 
Kansas City, Missouri VARO, in December 1957, continued the 
denial of the veteran's claim on the basis that it was a 
constitutional or developmental abnormality, with no 
superimposed disease or injury as an aggravating factor 
during service.  The veteran was notified of this denial in 
January 1958 but did not respond in any manner in the 
subsequent year.  Accordingly, the Board finds that the 
December 1957 rating decision is final under 38 U.S.C.A. 
§ 7105(c), as an appeal of that decision was never initiated.  

The Board is also aware that the RO notified the veteran in 
June 1982 that his claim for service connection for an "eye 
condition" had previously been denied in the aforementioned 
rating decisions, but it does not appear that the RO, at that 
time, provided him with an explanation of his appellate 
rights.  The Board therefore does not deem this issuance to 
be a "final" decision under 38 U.S.C.A. § 7105(c).  As 
such, the question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the veteran's claim since the issuance of the December 1957 
rating decision.

The relevant medical evidence received since the December 
1957 rating decision consists of private medical records, 
dated from February 1977 and August 1998; VA treatment 
records, dated from January 1978 to January 1999; and a VA 
examination report, dated in January 1978.  

The Board has reviewed all of the aforementioned records and 
observes that they are "new" in the sense of not having 
been previously associated with the claims file.  However, 
none of these records suggests a causal link between any 
current eye disorder and service.  A January 1978 VA 
examination report reflects that the veteran reported a 
gradual loss of vision for the past six or seven years, and a 
diagnosis of bilateral cortical amblyopia was rendered.  In 
an August 1998 statement, Garrick A. Rettele, M.D., who 
reviewed the veteran's service medical records and noted in-
service treatment for multiple sclerosis and optic neuritis, 
indicated that his disorder was more likely a hereditary 
macular dystrophy than an age-related form of macular 
degeneration, with suggested diagnoses including Stargardt's 
macular degeneration, Best's disease, and (most likely) 
central areolar dystrophy.  Dr. Rettele did not specify 
whether this current disorder was in any way caused or 
aggravated by service.  A December 1998 VA treatment record 
contains an assessment of degeneration of the central macula, 
with probable cone deptrophy.  None of the veteran's 
treatment providers suggested that one or more of these 
diagnoses represented a superimposed disease or injury 
attributable to service and worsening the veteran's 
underlying macular degeneration.  See VAOPGCPREC 82-90 (July 
18, 1990).

These new records show continued treatment for the veteran's 
claimed macular degeneration.  However, such records are 
silent for any alleged causal link between this disorder and 
service.  After considering all of the medical evidence of 
record, the Board finds no new medical evidence suggesting a 
causal relationship between macular degeneration and service, 
either in terms of aggravation or incurrence.  As such, this 
new evidence does not bear materially and substantially on 
the specific matter under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claim is lay evidence, as suggested in multiple 
statements, the latest of which was received in March 2005.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, this 
lay evidence does not constitute competent medical evidence 
and lacks probative value for the purpose of reopening a 
previously denied claim for service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
macular degeneration.  This evidence, however, does not 
suggest a causal link between a current disorder and service.  
Accordingly, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
namely the relationship of the veteran's claimed disorder and 
service.  Consequently, VA has not received new and material 
evidence to reopen the veteran's claim, and this appeal must 
be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for macular 
degeneration of the eyes, the appeal is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


